Title: To George Washington from Brigadier General William Smallwood, 19 September 1777
From: Smallwood, William
To: Washington, George



Sir,
James Mechlans Tavern [Pa.] September 19th 1777

Last Night Colonel Gist joined me he has * Troops—our united Force amounts to §. I am now on my march and rest assured every Effort shall be exerted to §§—as expeditiously as possible which I hope to effect Tomorrow—the Shameful neglect in the Commissarys Department throws many Obstacles in my way and retards my March—I am reduced to the Necessity of sending Officers forward to provide for the Troops which has been the case ever since I set out notwithstanding I have acquainted Mr Buchannan with this Defect I cannot obtain any Remedy—once more allow me to assure you that my utmost endeavours shall be exerted to comply with your Requisitions of yesterday—I have—† this County Lieut. and others of Integrity with me but cannot ascertain my Route so precisely as to point it out. my Baggage I shall send by §—but believe I shall fall more down to the Right with the troops. in much haste I have the honor to be yr Excellency’s most Obedt Sert

W. Smallwood

